Citation Nr: 1009792	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant had active duty service from December 8, 1971 
to December 30, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was before the Board in July 2007 at 
which time the claim was denied.  The appellant appealed the 
denial to the United States Court of Appeals for Veteran's 
Claims (the Court).  In a February 2009 Order, the Court 
remanded the issue on appeal back to the Board for compliance 
with instructions included in a Joint Motion for Remand.  The 
issue on appeal was again before the Board in July 2009 when 
it was remanded for adjudication of an intertwined claim.  

Also before the Board in July 2009 was the issue of whether 
new and material evidence had been received to reopen the 
claim of entitlement to service connection for a left ankle 
disability.  The Board also remanded this issue.  The Board 
notes that the issue of whether new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for a left ankle disability was added to the title 
page of the Board's July 2009 remand as a result of the 
February 2009 Court Order.  The appellant had not perfected 
an appeal of this issue.  In December 2009, service 
connection for residuals of a left foot/left ankle disorder 
was denied.  The appellant has not initiated an appeal as to 
this issue.  It is not currently in appellate status.  


FINDING OF FACT

The appellant served on active duty for 23 days and does not 
currently have any service-connected disabilities.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for non-service connected pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The Court has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the appellant's appeal is dependent on interpretation of 
the regulations pertaining to the eligibility of non-service 
connected pension benefits.  As will be discussed below, the 
appellant's claim is barred as a matter of law.  Therefore, 
because no reasonable possibility exists that any notice or 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Non-Service Connected Pension Benefits

The facts here are not in dispute.  Prior to entering the 
military the appellant had a left ankle injury requiring 
surgery.  This injury and surgery was disclosed prior to 
induction into the Navy.  The appellant served 23 days, from 
December 8, 1971 to December 30, 1971, to include a short 
period of basic training.  A medical board, in a December 20, 
1971 determination, recommended the appellant be discharged, 
finding that although the left ankle condition had not been 
aggravated by basic training, the condition would preclude 
future competent physical performance.

The appellant, thereafter, filed many claims of entitlement 
to service connection, all of which have been denied.  

In July 2003, the appellant submitted a claim of entitlement 
to non-service connected pension benefits.

Veteran's are entitled to non-service connected pension 
benefits under 38 C.F.R. § 3.3(a)(3) if a veteran:

(i)  Served in the active military, naval 
or air service for 90 days or more during 
a period of war; or

(ii)  Served in the active military, 
naval or air service during a period of 
war and was discharged or released from 
such service for a disability adjudged 
service-connected without presumptive 
provisions of law, or at time of 
discharge had such a service-connected 
disability, shown by official service 
records, which in medical judgment would 
have justified a discharge for 
disability; or

(iii)  Served in the active military, 
naval or air service for a period of 90 
consecutive days or more and such period 
began or ended during a period of war; or

(iv)  Served in the active military, 
naval or air service for an aggregate of 
90 days or more in two or more separate 
periods of service during more than one 
period of war; and

(v)  Meets the net worth requirements 
under § 3.274 and does not have an annual 
income in excess of the applicable 
maximum annual pension rate specified in 
§ 3.23; and

(vi)  Is age 65 or older; ....

38 C.F.R. § 3.3(a)(3).  

In short, to be entitled to non-service connected pension the 
appellant must, first and foremost, have served in the active 
military for a period of 90 days or more during a period of 
war unless the appellant was discharged or should have been 
discharged prior to 90 days of service due to a service-
connected disability.  Id.

It is undisputed that the appellant served only 23 days of 
active duty during the Vietnam War Era and is not currently 
service connected for any disability that caused or would 
have justified a discharge from service.  The Board notes the 
appellant disputes that he should be service connected for, 
among other things, his left ankle condition which ultimately 
led to his medical discharge in December 1971.  However, what 
is of consequence here is whether he is currently service 
connected for a disability that justified or would have 
justified his discharge from service less than 90 days after 
enlistment.  The undisputed facts indicate he is not.  As 
recently as December 2009, the RO again denied service 
connection for a left ankle/left foot disorder.  

The appellant's claim for non-service connected pension 
benefits must be denied as a matter of law.  The appellant 
did not serve 90 days or more in active military nor was he 
discharged due to a service-connected disability.  Indeed, 
the appellant is not currently service connected for any 
condition.  In a case where the law is dispositive of a claim 
on appeal, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  There is a lack of entitlement under the 
law to non-service connected pension benefits where a veteran 
does not meet the basic eligibility requirements, and the 
Board does not have the authority to grant the appellant's 
claim.




ORDER

Basic eligibility for non-service connected pension benefits 
is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


